DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are currently pending and under examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitations of “one or two or more” in lines 8 and 9 should be changed to “at least one” to avoid being redundant.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the recitations of “one or two or more” in lines 2-3 should be changed to “at least one” to avoid being redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, claims 4-6 recite the limitation of “wherein formula (2), 0.001=<P2/P1=<0.25 is satisfied, where P1 is a C element concentration (atom%) obtained from an intensity of a peak appearing in a range of 289 eV to 294 eV in a spectrum according to x-ray photoelectron spectrometry for the negative electrode, and P2 is an Na element concentration (atom%) obtained from an intensity of a peak appearing in the range of 1,065 eV to 1,075 eV in the spectrum.” However, it is unclear whether the C element is part of the chemical structure of the negative electrode active material or if the C element belongs to the organic film formed on the electrode based on page 17 of the instant specification or if the C element belongs to the electro-conductive agent based on the carbon elements disclosed on page 19 of the instant specification or if it related to the electrolyte composition, charging regimen, or other additives. Appropriate amendment is required to make the claim language clear indicating how the C element relates to the negative electrode active material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki, JP2005-267940 in view of Wariishi, JP 2002-190323 (For citations, please refer to the attached English translations).
Regarding claim 1, Inagaki teaches a nonaqueous electrolyte battery comprising:
A positive electrode (2; Fig.1, [0062]);
A negative electrode (3; Fig.1, [0062]) comprising a negative electrode active material, the negative electrode active material comprising  Na-containing niobium-titanium composite oxide particles ([0016-0017] and [0031]) represented by general formula Li2+xATi6-yMyO14, wherein A is Na, and M is Nb, 0=<x=<5 and 0<y<6. In the case where x=0, the general formula of Inagaki would be Li2NaTi6-yNbyO14, which reads on the claimed general formula where v=0, x=0, z=0, and δ=0 resulting in the compound of Li2Na2-yTi6-yNbyO14 and if y=1, both the general formula of Inagaki and the claimed invention would result in Li2NaTi5NbO14. Clearly, Inagaki teaches all the elements recited in the formula as claimed, and the molar fraction of each element in Inagaki’s formula overlaps. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As to the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01, II).
Inagaki further teaches a nonaqueous electrolyte [0038-0040].
Inagaki does not specifically teach that the nonaqueous electrolyte comprising an Na component in range of 10 ppm by mass to 3000 ppm by mass.
However, Wariishi teaches a nonaqueous electrolyte suitable to be used in a nonaqueous electrolyte battery, wherein the electrolyte comprises a metal salt such as NaAsF6 [0040], corresponding to the claimed “Na component”, which is the same material used in the instant invention (see page 26 of the instant specification, line 19), wherein the molarity of the metal salt in the electrolyte is 0.1 to 8 M [0041]. The Na component of the metal salt of Wariishi is calculated to be 2300 ppm for 0.1 M. Thusly, the amount of Na component of Wariishi’s electrolyte overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the nonaqueous electrolyte of Wariishi for the nonaqueous electrolyte of Inagaki, because such electrolyte results in an outstanding charge transporting ability and battery capacity as taught by Wariishi [0005].
Regarding claim 2, modified Inagaki teaches that the Na component comprises one or more Na-containing compounds resulting Na ion in the electrolyte (see [0040] if Wariishi).
	Regarding claim 3, modified Inagaki teaches that the nonaqueous electrolyte further comprises a solvent comprising ethylene carbonate (See [0044] of Wariishi) and a content of the ethylene carbonate in the nonaqueous electrolyte is less than 30% by mass (See [0042] of Wariishi). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 4-6, the negative electrode of modified Inagaki would inherently have a peak appearing in a range of 289 eV to 294 eV in a spectrum according to X-ray photoelectron spectrometry representing C element concentration (P1) and a peak appearing in a range of 1,065 eV to 1,075 eV for Na element concentration (P2), wherein the ratio of P2/P1 would be overlapping with the claimed range of 0.001 to 0.25, because modified Inagaki teaches the same composition for the negative electrode active material (See rejection of claim 1). Clearly, Inagaki teaches all the elements recited in the formula as claimed, and the molar fraction of each element in Inagaki’s formula overlaps. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Inagaki teaches overlapping range for the amount of Na component of the electrolyte and the same type of solvent with an overlapping amount range with the claimed invention (See rejections of claims 2-3). As such, a person having ordinary skill in the art would expect to have an overlapping range for P2/P1 ratio, because "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the .

	Regarding claim 7, Inagaki further teaches that the positive electrode comprises positive electrode active material, the positive electrode active material comprising a spinel lithium-manganese composite oxide (see [0021] of Inagaki). 
	Regarding claim 8, modified Inagaki teaches a battery pack comprising a nonaqueous electrolyte battery according to claim 1 (see Fig.1 of Inagaki).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 and 9 of U.S. Patent No. 10,199,648 B2 (herein after ‘648). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘648 teaches the general formula of claim 1 of the instant invention.
Claims 1, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 6 of U.S. Patent No. 10,957,900 B2 (herein after ‘900). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘900 teaches the general formula of claim 1 of the instant invention.
Claims 1, and 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 2 of copending Application No. 15/907808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because claim 2 of the reference application teaches the general formula of claim 1 of the instant invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.